t c memo united_states tax_court charles a schneller petitioner v commissioner of internal revenue respondent docket no 14477-05l filed date charles a schneller pro_se john w sheffield for respondent memorandum opinion goeke judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination at issue is whether respondent abused hi sec_1unless otherwise indicated all section references are to continued discretion in allowing the collection action to proceed and whether frivolous arguments advanced by petitioner warrant the imposition by the court of a sec_6673 penalty we hold that respondent did not abuse his discretion and that a penalty under sec_6673 is not warranted at this time background at the time the petition in this case was filed petitioner resided in kathleen georgia in the taxable_year the year at issue petitioner earned_income of approximately dollar_figure mostly consisting of wages he earned as an over-the-road driver for frito-lay north america frito lay petitioner stipulated receiving this income petitioner did not file a form_1040 u s individual_income_tax_return for the taxable_year nor did petitioner file form sec_1040 for the taxable_year sec_2002 to even though frito lay continued to report wages for those years respondent prepared a substitute for return sfr the sfr reflected a taxable_income to petitioner of dollar_figure on date respondent issued a notice_of_deficiency to petitioner for petitioner thereafter filed a petition with this court which was dismissed on date because petitioner never perfected the petition as directed of the court in response to a notice continued the internal_revenue_code as amended of intent to levy petitioner timely filed form request for a collection_due_process_hearing on the form petitioner listed his reason for disagreeing with the proposed levy action as sfr program--math error disputed income usc an appeals officer contacted petitioner to schedule a conference via telephone petitioner advised appeals that he was unwilling to communicate via telephone petitioner’s hearing was held via correspondence petitioner did not offer any collection alternatives nor did he raise any spousal defenses on date petitioner received a notice_of_determination upholding the proposed levy action and subsequently filed a timely petition in this court petitioner was cooperative throughout the stipulation and hearing process discussion petitioner advances a plethora of tax_protester arguments that attack the underlying tax_liability rather than respondent’s collection actions in particular petitioner argues that the exemption_amount pursuant to sec_6012 is not defined by statute and that a lack of a valid control number from the office of management and budget omb as required by the paperwork reduction act of pra u s c secs excuses a failure_to_file returns where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for an abuse_of_discretion 114_tc_604 114_tc_176 petitioner received a statutory_notice_of_deficiency for the year at issue which is evidenced by his previous petition for redetermination of deficiency with this court pursuant to sec_6213 thus his underlying tax_liability is not properly at issue in this proceeding accordingly we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite goza v commissioner supra pincite nevertheless petitioner continues to assert frivolous claims see eg pond v commissioner tcmemo_2005_255 rejecting taxpayer’s argument that exemption_amount is not defined by statute saxon v commissioner tcmemo_2006_52 taxpayer’s contention that omb control no on the form_1040 is invalid and does not comply with the requirements of the pra is groundless citing 970_f2d_750 n 10th cir 954_f2d_698 11th cir petitioner does not challenge the appropriateness nor the intended method of collection neither does petitioner offer any alternative means of collection or raise any spousal defenses petitioner’s only argument relating to respondent’s collection actions is that respondent abused his discretion in relying on the form_4340 certificates of assessments payments and other specified matters to verify the assessment an argument we have previously rejected 115_tc_35 petitioner has not presented any evidence or arguments to convince us that respondent abused his discretion as a result we hold respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection actions see sego v commissioner supra pincite respondent has asked the court to impose a penalty under sec_6673 although petitioner has presented frivolous arguments we find that petitioner’s cooperation in the stipulation process mitigated the delay and therefore we choose not to impose the penalty at this time however petitioner is warned that we may do so in the future if he continues to assert such frivolous claims before this court to reflect the foregoing decision will be entered for respondent 2petitioner stated this argument in his motion for production of summary record of assessment which this court denied on date
